Citation Nr: 0010648	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  98-14 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for bipolar disorder, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Spouse


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1946 through 
October 1947 with a second period of active duty ending in 
October 1951.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1997 
rating decision by the Los Angeles, California Regional 
Office (hereinafter "RO") of the Department of Veterans 
Affairs (hereinafter "VA").  The October 1997 rating 
decision continued a 30 percent rating for the veteran's 
service-connected bipolar disorder.  The veteran and his 
spouse testified at a personal hearing in January 1999.  By 
hearing officer decision that same month, the evaluation was 
increased to 50 percent.  

The Board notes that the January 1999 hearing officer's 
decision also denied a claim of entitlement to a total rating 
based on individual unemployability due to service-connected 
disability.  Review of the claims file does not show that a 
notice of disagreement was received to initiate an appeal 
from that determination.  The Board observes, however, that 
the veteran's representative has referenced the individual 
unemployability issue in a February 2000 Appellant's Brief.  
This matter is referred to the RO for clarification as to 
whether a new claim is being advanced for this benefit and 
for any appropriate action. 


FINDING OF FACT

The veteran's service-connected bipolar disorder is 
manifested by some suicidal ideation, some impaired impulse 
control, some neglect of personal appearance which results in 
a disability picture more nearly approximating the criteria 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking and mood. 


CONCLUSION OF LAW

The criteria for entitlement to an evaluation of 70 percent 
(but not higher) for the veteran's service-connected bipolar 
disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, including Diagnostic Code 9432 
(1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of this service-connected disability.  When a 
veteran is seeking an increased rating, such an assertion of 
an increase in severity is sufficient to render the increased 
rating claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After noting that the claims 
file includes VA examination reports and VA outpatient and 
social worker reports, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claim and that no further action 
is necessary to meet the duty to assist the veteran. 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

As noted in the introduction, during the course of the appeal 
the RO increased the veteran's evaluation from 30 percent to 
50 percent.  This increase was effective from the date of the 
veteran's increased rating claim, April 7, 1997.  The only 
question before the Board, therefore, is whether a rating in 
excess of 50 percent is warranted from that date.  

The RO has rated the veteran's bipolar disorder under the 
provisions of Diagnostic Codes 9432, 9440.  Under this Code, 
a 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  A 50 percent rating is warranted where the disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  The highest 
available rating, 100 percent, is warranted where the 
disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  

It is clear from the record that the veteran's bipolar 
disorder has resulted in impairment over the years.  After 
reviewing the evidence, the Board believes that the resulting 
disability picture more nearly approximates the criteria for 
a 70 percent rating.  38 C.F.R. § 4.7.  In this regard, the 
Board acknowledges that several of the listed requirements 
for a 70 percent rating under Codes 9432, 9440 have not been 
met.  For example, there does not appear to be evidence of 
obsessional rituals, near-continuous panic or depression, or  
spatial disorientation.

However, the veteran was briefly hospitalized for suicidal 
ideation in April 1977.  On VA examination in April 1998, 
some impairment of impulse control was reported, and grooming 
and hygiene was described by the examiner as fair to poor.  
Such symptoms are listed under the criteria for a 70 percent 
rating.  

The most significant aspect of the veteran's disability 
picture, in the Board's view, is that it appears to be the 
consensus of medical care providers that his status is very 
sensitive to his medication regime.  This was noted by the 
examiner who conducted a July 1997 VA examination, and the 
examiner also described the bipolar disorder as rapid 
cycling.  An August 1998 social worker's report also details 
the difficulty in stabilizing the veteran's disability for 
long periods of time.  Further, a longitudinal review of the 
record shows that the veteran has been treated regularly over 
the years with medication.  He has also been undergoing long-
term psychiatric counseling with his spouse and a review of 
associated records shows that it is the veteran's bipolar 
disorder which is the underlying problem addressed by such 
counseling.  

In sum, the Board believes that with resolution of all 
reasonable doubt in the veteran's favor, the resulting 
disability picture more nearly approximates the criteria for 
a 70 percent evaluation.  38 C.F.R. §§ 3.102, 4.7.  However, 
the clear preponderance of the evidence is against a finding 
that the criteria for the next higher rating of 100 percent 
have been met.  There is no evidence of persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger of hurting himself or others, intermittent inability 
to perform activities of daily living, disorientation to time 
or place, or memory loss for names of close relative, own 
occupation or own name.  


ORDER

Entitlement to a 70 percent rating for bipolar disorder is 
warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



- 5 -


- 2 -


